DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on 4/9/2021 is acknowledged.  Claim 2 has been amended. Claims 12-21 have been added.  

Response to Arguments
Applicant’s arguments with respect to claims 2-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As a side note, the details of one of the solder balls (connecting to either the first or second one of the plurality of conducting elements) is vertically within the footprint of the chip and one of the solder ball while another of the solder balls (connecting to remaining of the first or second one of the plurality of conducting elements) is outside the footprint of the chip has not been claimed.  It is potentially allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US 6963136 B2) (hereinafter referred to as Shinozaki) in view of Leal et al. (US 6838776 B2) (hereinafter referred to as Leal).
Regarding claim 2, Shinozaki teaches a semiconductor device (device in Fig. 11 of Shinozaki), comprising: 
a semiconductor chip (chip in Fig. 11B of Shinozaki) having a face (top surface of the chip) comprising a plurality of contact elements (pads and on-chip wirings on top surface of chip in Fig. 11B), and the semiconductor chip having a backside (bottom side of chip in Fig. 11B) opposite the face; 
a metallization layer (wiring layer in Fig. 11B), the metallization layer comprising a plurality of conducting elements (vertical portions and horizontal portions of the wiring layer), the plurality of conducting elements coupled directly to the plurality of contact elements of the face of the semiconductor chip by the plurality of contacts (as shown in Fig. 11B), wherein a first one (the leftmost vertical portion) and a second one (the middle vertical portion) of the plurality of conducting elements of the metallization layer are electrically coupled to one another by one (the on-chip wiring connecting the two pads in Fig. 11B) of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one (WPP wiring layer in Fig. 11B, which is the horizontal WPP wiring layer in Fig. 11A) of the of the plurality of conducting elements of the as shown in Fig. 11B).
But Shinozaki does not teach that the semiconductor device comprising: a mold mass on the backside of the semiconductor chip and along sides of the semiconductor chip, the mold mass having a top surface co-planar with the face of the semiconductor chip; a first dielectric layer having a first side opposite a second side, the first side of the first dielectric layer on the face of the chip and on the mold mass; a plurality of contacts within the first dielectric layer; the metallization layer is on the second side of the first dielectric layer; and a second dielectric layer on the metallization layer; and .a plurality of vias in the second dielectric layer, the plurality of vias directly coupled to the plurality of conducting elements of the metallization layer, wherein the plurality of vias is both within and outside of the footprint of the chip.  
Leal teaches a semiconductor device (Fig. 8 of Leal). The semiconductor device comprises: a mold mass (encapsulant 326 in Fig. 8 of Leal) on the backside of the semiconductor chip and along sides of the semiconductor chip, the mold mass having a top surface (surface that the encapsulant 326 shares with interconnect layer 328) co-planar with the face (active face of chip 200, which is the lower surface of chip 200) of the semiconductor chip; a first dielectric layer (upper dielectric layer of interconnect layer 328 in Fig. 8; this upper dielectric layer contacts the encapsulant 326) having a first side (top side) opposite a second side (bottom side), the first side of the first dielectric layer on the face of the chip and on the mold mass (as defined); a plurality of contacts (vias 332, 450) within the first dielectric layer; the metallization layer (conductor 460, 461 in Fig. 8) is on the second side of the first dielectric layer (as shown in Fig. 8 of Leal); and a second dielectric layer (the lowest dielectric layer in the interconnect layer 328) on the metallization layer; and .a plurality of vias (331) in the second dielectric layer, the plurality of vias directly coupled to the plurality of conducting elements of the metallization layer (as shown in Fig. 8 of Leal), wherein the plurality of vias is both within and outside of the footprint of the chip (as shown in Fig. 8 of Leal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the interconnect structures (WPP wirings in Fig. 11) of Shinozaki as according to Leal, i.e. using build-up interconnect structure and a mold mass, in order to obtain protection for the device and interconnection as well as higher density of interconnection.
Regarding claim 3, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 2, and further comprising: a plurality of solder balls (bumps in Fig. 11 of Shinozaki, which are analogous to balls 334 in Fig. 8 of Leal), wherein individual ones of the plurality of solder balls are electrically coupled to corresponding individual ones of the plurality of vias (as shown in Fig. 8 of Leal).  
Regarding claim 4, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 3, and also teaches wherein the plurality of solder balls is on the second dielectric layer (as shown in Fig. 8 of Leal), and the plurality of solder balls is directly coupled to the plurality of vias (as shown in Fig. 8 of Leal).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 2 above, and further in view of Marcantonio (US 4000054).
Regarding claim 5, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first dielectric layer comprises silicone.  
Marcantonio teaches a semiconductor device (Fig. 1 of Marcantonio) in which a silicone resin is used as dielectric material between the interconnect structures (column 4 line 9-10 of Marcantonio).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have used silicone as the first dielectric layer.  The advantage of silicone is that it has low temperature curing, electrical insulation, and resiliency (column 4 lines 7-8 of Marcantonio).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 2 above, and further in view of Kikuchi et al. (US 6841862 B2) (hereinafter referred to as Kikuchi).
Regarding claim 6, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the second dielectric layer comprises polyimide. 
 Kikuchi teaches a semiconductor device (Fig. 5 of Kikuchi) comprising an interconnect structure of metallizations (14) and insulating layers (13).  The insulating layers are made of organic resin such as polyimide (column 6 lines 15-16 of Kikuchi).  
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have used polyimide as the second dielectric layer in order to have excellent heat resistance, high wear resistance.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal.
Regarding claim 12, Shinozaki teaches a semiconductor device (device in Fig. 11 of Shinozaki), comprising: 
a semiconductor chip (chip in Fig. 11B of Shinozaki) having a face (top surface of the chip) comprising a plurality of contact elements (pads and on-chip wirings on top surface of chip in Fig. 11B), and the semiconductor chip having a backside (bottom side of chip in Fig. 11B) opposite the face; 
a metallization layer (wiring layer in Fig. 11B), the metallization layer comprising a plurality of conducting elements (vertical portions and horizontal portions of the wiring layer), the plurality of conducting elements coupled directly to the plurality of contact elements of the face of the semiconductor chip by the plurality of contacts (as shown in Fig. 11B), wherein a first one (the leftmost vertical portion) and a second one (the middle vertical portion) of the plurality of conducting elements of the metallization layer are electrically coupled to one another (the on-chip wiring connecting the two pads in Fig. 11B) by one of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one (WPP wiring layer in Fig. 11B, which is the horizontal WPP wiring layer in Fig. 11A) of the of the plurality of conducting elements of the metallization layer is between the first one and the second one of the plurality of conducting elements of the metallization layer (as shown in Fig. 11B).
But Shinozaki does not teach that he semiconductor device comprising: a mold mass on the backside of the semiconductor chip and along sides of the semiconductor chip; a first dielectric layer having a first side opposite a second side, the first side of the 
Leal teaches a semiconductor device (Fig. 8 of Leal). The semiconductor device comprises: a mold mass (encapsulant 326 in Fig. 8 of Leal) on the backside of the semiconductor chip and along sides of the semiconductor chip, the mold mass having a top surface (surface that the encapsulant 326 shares with interconnect layer 328) co-planar with the face (active face of chip 200, which is the lower surface of chip 200) of the semiconductor chip; a first dielectric layer (upper dielectric layer of interconnect layer 328 in Fig. 8; this upper dielectric layer contacts the encapsulant 326) having a first side (top side) opposite a second side (bottom side), the first side of the first dielectric layer on the face of the chip and on the mold mass (as defined); a plurality of contacts (vias 332, 450) within the first dielectric layer; the metallization layer (conductor 460, 461 in Fig. 8) is on the second side of the first dielectric layer (as shown in Fig. 8 of Leal); and a second dielectric layer (the lowest dielectric layer in the interconnect layer 328) on the metallization layer; and .a plurality of vias (331) in the second dielectric layer, the plurality of vias directly coupled to the plurality of conducting elements of the metallization layer (as shown in Fig. 8 of Leal), wherein the plurality of vias is both within and outside of the footprint of the chip (as shown in Fig. 8 of Leal).
WPP wirings in Fig. 11) of Shinozaki as according to Leal, i.e. using build-up interconnect structure and a mold mass, in order to obtain protection for the device and interconnection as well as higher density of interconnection.
Regarding claim 13, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 12, and further comprising: a plurality of solder balls (bumps in Fig. 11 of Shinozaki, which are analogous to balls 334 in Fig. 8 of Leal), wherein individual ones of the plurality of solder balls are electrically coupled to corresponding individual ones of the plurality of vias (as shown in Fig. 8 of Leal).  
Regarding claim 14, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 13, and also teaches wherein the plurality of solder balls is on the second dielectric layer (as shown in Fig. 8 of Leal), and the plurality of solder balls is directly coupled to the plurality of vias (as shown in Fig. 8 of Leal).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 12 above, and further in view of Marcantonio.
Regarding claim 15, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 12,but does not teach wherein the first dielectric layer comprises silicone.  
Marcantonio teaches a semiconductor device (Fig. 1 of Marcantonio) in which a silicone resin is used as dielectric material between the interconnect structures (column 4 line 9-10 of Marcantonio).
column 4 lines 7-8 of Marcantonio).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 12 above, and further in view of Kikuchi.
Regarding claim 16, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 12, but does not teach wherein the second dielectric layer comprises polyimide.  
Kikuchi teaches a semiconductor device (Fig. 5 of Kikuchi) comprising an interconnect structure of metallizations (14) and insulating layers (13).  The insulating layers are made of organic resin such as polyimide (column 6 lines 15-16 of Kikuchi).  
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have used polyimide as the second dielectric layer in order to have excellent heat resistance, high wear resistance.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal.
Regarding claim 17, Shinozaki teaches a semiconductor device (device in Fig. 11 of Shinozaki), comprising: 
a semiconductor chip (chip in Fig. 11B of Shinozaki) having a face (top surface of the chip) comprising a plurality of contact elements (pads and on-chip wirings on top surface of chip in Fig. 11B), and the semiconductor chip having a backside (bottom side of chip in Fig. 11B) opposite the face; 
a metallization layer (wiring layer in Fig. 11B), the metallization layer comprising a plurality of conducting elements (vertical portions and horizontal portions of the wiring layer), the plurality of conducting elements coupled directly to the plurality of contact elements of the face of the semiconductor chip by the plurality of contacts (as shown in Fig. 11B), wherein a first one (the leftmost vertical portion) and a second one (the middle vertical portion) of the plurality of conducting elements of the metallization layer are electrically coupled to one another by one (the on-chip wiring connecting the two pads in Fig. 11B) of the plurality of contact elements of the face of the semiconductor chip, and wherein a third one (WPP wiring layer in Fig. 11B, which is the horizontal WPP wiring layer in Fig. 11A) of the of the plurality of conducting elements of the metallization layer is between the first one and the second one of the plurality of conducting elements of the metallization layer (as shown in Fig. 11B). 
But Shinozaki does not teach that the semiconductor device comprising: a mold mass on the backside of the semiconductor chip and along sides of the semiconductor chip, wherein the mold mass is not on the face of the semiconductor chip; a first dielectric layer having a first side opposite a second side, the first side of the first dielectric layer on the face of the chip and on the mold mass; a plurality of contacts within the first dielectric layer; the metallization layer on the second side of the first dielectric layer; a second dielectric layer on the metallization layer; and a plurality of vias in the second dielectric layer, the plurality of vias directly coupled to the plurality of 
Leal teaches a semiconductor device (Fig. 8 of Leal). The semiconductor device comprises: a mold mass (encapsulant 326 in Fig. 8 of Leal) on the backside of the semiconductor chip and along sides of the semiconductor chip, the mold mass having a top surface (surface that the encapsulant 326 shares with interconnect layer 328) co-planar with the face (active face of chip 200, which is the lower surface of chip 200) of the semiconductor chip; a first dielectric layer (upper dielectric layer of interconnect layer 328 in Fig. 8; this upper dielectric layer contacts the encapsulant 326) having a first side (top side) opposite a second side (bottom side), the first side of the first dielectric layer on the face of the chip and on the mold mass (as defined); a plurality of contacts (vias 332, 450) within the first dielectric layer; the metallization layer (conductor 460, 461 in Fig. 8) is on the second side of the first dielectric layer (as shown in Fig. 8 of Leal); and a second dielectric layer (the lowest dielectric layer in the interconnect layer 328) on the metallization layer; and .a plurality of vias (331) in the second dielectric layer, the plurality of vias directly coupled to the plurality of conducting elements of the metallization layer (as shown in Fig. 8 of Leal), wherein the plurality of vias is both within and outside of the footprint of the chip (as shown in Fig. 8 of Leal).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the interconnect structures (WPP wirings in Fig. 11) of Shinozaki as according to Leal, i.e. using build-up interconnect structure and a mold mass, in order to obtain protection for the device and interconnection as well as higher density of interconnection.
Regarding claim 18, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 17, and further comprising: a plurality of solder balls (bumps in Fig. 11 of Shinozaki, which are analogous to balls 334 in Fig. 8 of Leal), wherein individual ones of the plurality of solder balls are electrically coupled to corresponding individual ones of the plurality of vias (as shown in Fig. 8 of Leal).  
Regarding claim 19, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 18, and also teaches wherein the plurality of solder balls is on the second dielectric layer (as shown in Fig. 8 of Leal), and the plurality of solder balls is directly coupled to the plurality of vias (as shown in Fig. 8 of Leal). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 17 above, and further in view of Marcantonio.
 Regarding claim 20, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 17, but does not teach wherein the first dielectric layer comprises silicone.  
Marcantonio teaches a semiconductor device (Fig. 1 of Marcantonio) in which a silicone resin is used as dielectric material between the interconnect structures (column 4 line 9-10 of Marcantonio).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have used silicone as the first dielectric layer.  The advantage of silicone is that it has low temperature curing, electrical insulation, and resiliency (column 4 lines 7-8 of Marcantonio).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Leal, as applied to claim 17 above, and further in view of Kikuchi.
Regarding claim 21, Shinozaki in view of Leal teaches all the limitations of the semiconductor device of claim 17, but does not teach wherein the second dielectric layer comprises polyimide.
Kikuchi teaches a semiconductor device (Fig. 5 of Kikuchi) comprising an interconnect structure of metallizations (14) and insulating layers (13).  The insulating layers are made of organic resin such as polyimide (column 6 lines 15-16 of Kikuchi).  
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to have used polyimide as the second dielectric layer in order to have excellent heat resistance, high wear resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.